DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20200094831 A1) in view of Lee (US 20070142996 A1).
Regarding Claim 1, Kudo teaches a control system having an ACC control (Kudo, [0035] “The driving assist controller... adaptive cruise control (ACC) as the auto cruise control”), which for use in a host motor vehicle (ego) is configured and intended for recognizing a preceding motor vehicle (alter) and preferably preceding objects (Kudo, [0028] “The image processor…may execute various image processes...such as three-dimensional object data in front of the own vehicle or lane line data...the image processor...may detect a preceding vehicle traveling on the own vehicle traveling route...”), based on surroundings data obtained from at least one front camera sensor associated with the host motor vehicle (ego) (Kudo, [0033] “the camera that picks up an image of a space in front of the own vehicle” Examiner interprets “image of a space” as surroundings data), wherein the at least one front camera sensor (FKS) is configured for providing to an electronic control unit of the control system the surroundings data that represent an area in front of the host motor vehicle (ego) (Kudo, [0025] “The image processor…may execute a predetermined image process for recognizing an environment outside the own vehicle with the use of picked-up image data obtained as the imaging unit, [0026] The imaging unit…may include two camera units, [0033] “the camera that picks up an image of a space in front of the own vehicle”), and wherein the control system is at least configured and intended for - detecting another motor vehicle (alter) in traffic that is in front of the host motor vehicle (ego) (Kudo, [0171] “In a case where a number of preceding vehicles are traveling in a line”), by means of the at least one front camera sensor (FKS) (Kudo, [0033] “the camera that picks up an image of a space in front of the own vehicle”); - determining a distance between the host motor vehicle (ego) and the preceding motor vehicle (alter), based on data from the front camera sensor (FKS) (Kudo, “[0030] the image processor…has detected a preceding vehicle, the image processor…may calculate, as preceding vehicle information on that preceding vehicle, an inter-vehicle distance”);  determining a relevant difference in length (Diffrei), based on the last determined distance (At-i) and the instantaneously determined distance (At) (Kudo, [0141] “the distance by which the inter-vehicle distance is increased upon the distance to the temporary stopping location reaching the predetermined distance” Examiner interprets the relevant distance in length as the distance increase between the inter-vehicle distance and temporary stopping location. Last determined distance is interpreted as “distance to the temporary stopping location reaching the predetermined distance” Examiner interprets the relevant distance in length as the distance” and instantaneously determined distance as ““inter-vehicle distance””); determining a distance (AACC) to be used by the ACC control, based on the relevant difference in length (Diffrei) and the instantaneously determined distance (At) (Kudo, [0036] “In the ACC…a target inter-vehicle distance…may be set”,  [0101] “The driving assist controller…may compare the calculated inter-vehicle distance against a predetermined threshold value...This determination result may be reflected on the setting of the target inter-vehicle distance” Examiner interprets “a target inter-vehicle distance” as reading on a distance (AACC) to be used by the ACC control). 

Kudo does not teach determining a measure of the criticality of the determined distance between the host motor vehicle (ego) and the preceding motor vehicle (alter), and - outputting the distance (AACC) to be used to the ACC control of the host vehicle (ego) when the measure of the criticality deviates significantly from a limit value.  However, Lee teaches these limitations.
Lee teaches determining a measure of the criticality of the determined distance between the host motor vehicle (ego) and the preceding motor vehicle (alter) (Lee, [0030] “a safety index calculator for calculating a reference safety index and a current safety index corresponding to the minimum safety distance and the current vehicular distance to the preceding vehicle respectively” Examiner interprets “safety index” as reading on measure of criticality) and outputting the distance (AACC) to be used to the ACC control of the host vehicle (ego) when the measure of the criticality deviates significantly from a limit value (Lee, [0081] “The vehicular distance control is performed by a braking control or an engine torque decelerating control, wherein the relative distance between the host vehicle and the preceding vehicle is controlled so as to exceed the minimum safety distance by decelerating the current running speed of the host vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo to include a measure of criticality as taught by Lee in order to provide a metric for activating and deactivating the adaptive cruise control system.
Regarding Claim 2, Modified Kudo teaches the control system according to Claim 1.  Kudo, as modified, does not teach which is configured and intended for outputting to the ACC control the distance (AACC) to be used, in the form of a recommendation for the driver of the host motor vehicle (ego) or ACC) to be used, in order to influence a distance from the preceding motor vehicle (alter) via a braking system or an engine management system of the host motor vehicle (ego).  However, Lee teaches these limitations.
Lee teaches which is configured and intended for outputting to the ACC control the distance (AACC) to be used, in the form of a recommendation for the driver of the host motor vehicle (ego) or (semi)autonomously, as a function of the distance (AACC) to be used (Lee, [0081] “The vehicular distance control is performed by a braking control or an engine torque decelerating control, wherein the relative distance between the host vehicle and the preceding vehicle is controlled so as to exceed the minimum safety distance by decelerating the current running speed of the host vehicle”), in order to influence a distance from the preceding motor vehicle (alter) via a braking system or an engine management system of the host motor vehicle (ego) (Lee, [0065] “The actuator…decelerates the current running speed of the host vehicle to ensure the minimum safety distance is maintained from the preceding vehicle. Generally, a brake actuator or a throttle actuator is used as the actuator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo to include influence a distance from the preceding motor vehicle (alter) via a braking system or an engine management system as taught by Lee in order to provide a metric for activating and deactivating the adaptive cruise control system.
Regarding Claim 3, Modified Kudo teaches the control system according to Claim 1 , which is configured and intended for determining a relevant difference in length (Diffrei) based on the last determined distance (At-1) and the instantaneously determined distance (At) by determining a difference (Diff) based on the last determined distance (At-1) (Kudo, [0141] “the distance by which the inter-vehicle distance is increased upon the distance to the temporary stopping location reaching the predetermined distance” Examiner interprets the relevant difference in length as the distance increase between the inter-vehicle distance and temporary stopping location. Last determined distance is interpreted as “distance to the temporary stopping location reaching the predetermined distance” Examiner interprets the relevant distance in length as the distance” and instantaneously determined distance as “inter-vehicle distance”) and the instantaneously determined distance (At) (Kudo, [0101] “inter-vehicle distance”); and/or determining whether this difference (Diff) is positive or negative; and/or comparing this difference (Diff) to a threshold (Schw) that has a presettable minimum (Mini) (Kudo, [0101] “The driving assist controller…may compare the calculated inter-vehicle distance against a predetermined threshold value”) and a presettable slope (Steig) and that is a function of the instantaneously determined distance (At) (Kudo, [0141] “the distance by which the inter-vehicle distance is increased upon the distance to the temporary stopping location reaching the predetermined distance…or the rate at which the target inter-vehicle distance…is decreased (i.e., the slope of the straight line”); and categorizing this difference (Diff) as the relevant difference in length (Diffrei) if this difference (Diff) is above the threshold (Schw) (Kudo, [0101] “The driving assist controller…may compare the calculated inter-vehicle distance against a predetermined threshold value...This determination result may be reflected on the setting of the target inter-vehicle distance”). 
Regarding Claim 4, Modified Kudos teaches the control system according to Claim 1, which is configured and intended for storing for a future evaluation - the relevant difference in length (Diffrei), - the instantaneously determined distance (At), and/or - the distance (AACC) to be used by the ACC control (Kudo, [0042] “The driving assist controller...may have a map for setting the target inter-vehicle distance Dt preset and prestored therein, and the driving assist controller…may set the target inter-vehicle distance Dt corresponding to the own vehicle speed js with the use of the map for setting the target inter-vehicle distance Dt” Examiner interprets the “target inter-vehicle distance” as the distance (AACC) to be used by the ACC control).

Regarding Claim 5, Modified Kudo teaches the control system according to Claim 1, which is configured and intended for determining the distance (AACC) to be used by the ACC control (Kudo, [0036] “In the ACC…a target inter-vehicle distance…may be set”, [ 0042] “The driving assist controller...may have a map for setting the target inter-vehicle distance”), based on the relevant difference in length (Diffrei) and the instantaneously determined distance (At) (Kudo, [0036] “In the ACC…a target inter-vehicle distance…may be set”,  [0101] “The driving assist controller…may compare the calculated inter-vehicle distance against a predetermined threshold value...This determination result may be reflected on the setting of the target inter-vehicle distance” Examiner interprets “a target inter-vehicle distance” as reading on a distance (AACC) to be used by the ACC control), byAtty. Docket No.: ZF(DAS)029405-ORD Page 5examining a sequence of the next-to-last determined distance (At-2), the last determined distance (At-1), and the instantaneously determined distance (At), by using a first distance (A1) based on the next-to-last determined distance (At-2) and the last determined distance (At-1), and a second distance (A2) based on the last determined distance (At-1) and the instantaneously determined distance (At) (Kudo, Fig 5 shows the sequence for the determined distance and shows the variable determined distances based on [0030] “the relative velocity of an own vehicle with respect to a preceding vehicle“ Examiner interprets the instantaneously determined distance as the inter-vehicle distance,  the first distance as “the distance from a stopping location” (Fig 3A) and the second distance determined distance as the “predetermined distance” [0101]), and for determining the distance (AACC) to be used by the ACC control (Kudo, [0036] “In the ACC…a target inter-vehicle distance…may be set”,  [0101] “The driving assist controller…may compare the calculated inter-vehicle distance against a predetermined threshold value...This determination result may be reflected on the setting of the target inter-vehicle distance” Examiner interprets “a target inter-vehicle distance” as reading on a distance (AACC) to be used by the ACC control), the instantaneously determined distance (At) is reduced by the relevant difference in length (Diffrei) if the first distance (A1) is greater than the second distance (A2);remains unchanged if the first distance (A1) is less than or equal 2) (Kudo, Fig 5 Step 105, S106, [0069] “setting of the target inter-vehicle distance may be changed in accordance with the distance-wise relationship of the own vehicle and a stopping location” Examiner interprets the first distance as “the distance from a stopping location” (Fig 3A) and the second distance determined distance as the “predetermined distance” [0101]).  

Regarding Claim 6, Modified Kudo teaches the control system according to Claim 1, determining a longitudinal distance between the host motor vehicle and the preceding motor vehicle (Kudo, [0030] “the image processor…has detected a preceding vehicle, the image processor…may calculate, as preceding vehicle information on that preceding vehicle, an inter-vehicle distance”). Kudo, as modified, does not teach which for determining the measure of the criticality of the determined distance between the host motor vehicle and the preceding motor vehicle is configured and intended for: determining a time gap between the host motor vehicle and the preceding motor vehicle, based on the longitudinal distance between the host motor vehicle and the preceding motor vehicle; - generating a criticality number that denotes the measure of the criticality, based on the longitudinal distance, the time gap, and/or an acceleration request by the ACC control; and - in the case that the measure of criticality does not deviate from the limit value, deactivating the ACC control, at least in part.  However, Lee teaches these limitations.  

Lee teaches which for determining the measure of the criticality of the determined distance between the host motor vehicle and the preceding motor vehicle is configured and intended for (Lee, {0062] “The safety index calculator…calculates a reference safety index and a current safety index corresponding to the minimum safety distance and the vehicular distance to the preceding vehicle respectively” Examiner interprets “safety index” as reading on measure of criticality): determining a time gap between the host motor vehicle and the preceding motor vehicle (Lee, [0015] “The safety index may include a time gap that is defined as a time it would take the host vehicle to travel the minimum safety distance at the current running speed”), based on the longitudinal distance (Lee, [0062] “The safety index calculator…calculates a reference safety index and a current safety index corresponding to the minimum safety distance and the vehicular distance to the preceding vehicle respectively” Examiner interprets “safety index” as reading on measure of criticality), based on the longitudinal distance, the time gap, and/or an acceleration request by the ACC control (Lee, [0063] “The safety index can be indicated in various forms…distance or time”); and in the case that the measure of criticality does not deviate from the limit value, deactivating the ACC control, at least in part (Lee, [0079] “If the current safety index is greater than or equal to the reference safety index, the ACC system enters a speed control mode at step…and it maintains the predetermined running speed by performing a throttle actuator”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo to include a safety index as taught by Lee in order to have a weighting factor to determine the minimum inter-vehicle distance with the preceding vehicle.
Regarding Claim 7, Modified Kudo teaches the control system according to Claim 6.  Kudo, as modified, does not teach which is further configured and intended forAtty. Docket No.: ZF(DAS)029405-ORD Page 6normalizing the longitudinal distance, the time gap, and/or the acceleration request, computing the criticality number by adding the normalized longitudinal distance, the normalized time gap, and/or the normalized acceleration request, and/or - reactivating the ACC control when a predetermined condition is satisfied.  However, Lee teaches these limitations.

Lee teaches which is further configured and intended forAtty. Docket No.: ZF(DAS)029405-ORD Page 6normalizing the longitudinal distance, the time gap, and/or the acceleration request, computing the criticality number by adding the normalized longitudinal distance, the normalized time gap, and/or the normalized acceleration request (Lee, [0062] The safety index calculator…calculates a reference safety index and a current safety index corresponding to the minimum safety distance and the vehicular distance to the preceding vehicle respectively. The safety index calculator…outputs the value of the reference safety index and the current safety index to the processor” Examiner interprets the “safety index calculator” as reading on normalizing the longitudinal distance by calculated a weighted factor), and/or - reactivating the ACC control when a predetermined condition is satisfied (Lee, 0063] The safety index can be indicated in various forms…by distance or time…The time gap is defined as the time it would take the host vehicle to travel the minimum safety distance at the current running speed”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo to include a safety index as taught by Lee in order to have a weighting factor to determine the minimum inter-vehicle distance with the preceding vehicle.
Regarding Claim 8, Modified Kudo teaches the control system according to Claim 1, which is further configured and intended for classifying the other motor vehicle in an object class (Kudo,[0099] “determine the vehicle type of the preceding vehicle “, [0098] “the driving assist controller…may determine whether the preceding vehicle is a large-sized vehicle…a large-sized vehicle…may be a vehicle having a large vehicle body, such as a truck or a bus”), based on the data of the front camera sensor (Kudo, [0033] “the camera that picks up an image of a space in front of the own vehicle”), and if the other motor vehicle is classified in an object class that is different from the passenger vehicle object class (Kudo, [0098] “the driving assist controller…may determine whether the preceding vehicle is a large-sized vehicle…a large-sized vehicle…may be a vehicle having a large vehicle body, such as a truck or a bus”), reducing the next-to-last determined distance (At-2) and/or the last determined distance (At-i) and/or the instantaneously determined distance (At) by a predetermined distance (Kudo, [0110] “…the driving assist controller…has determined that the preceding vehicle is a large-sized vehicle, the adding value…the distance may be adjusted to a smaller value”  Examiner interprets “the distance” as reading on the instantaneously determined distance).

Regarding Claim 10, Kudo teaches control method, which in a host motor vehicle (ego) recognizes a preceding motor vehicle (alter) and preferably preceding objects (Kudo, [0028] “The image processor…may execute various image processes...such as three-dimensional object data in front of the own vehicle or lane line data...the image processor...may detect a preceding vehicle traveling on the own vehicle traveling route...”), based on surroundings data that represent an area in front of the host motor vehicle (ego) and are obtained from at least one front camera sensor (FKS) associated with the host motor vehicle (ego) (Kudo, [0033] “the camera that picks up an image of a space in front of the own vehicle” Examiner interprets “image of a space” as surroundings data), wherein the control method is carried out in particular using a control system according to Claim1 (Kudo, [0035] “The driving assist controller...may perform a process for achieving adaptive cruise control (ACC) as the auto cruise control”), and comprises at least: detecting another motor vehicle (alter) in traffic in front of the host motor vehicle (ego) by means of the at least one front camera sensor (FKS) (Kudo, [0171] “In a case where a number of preceding vehicles are traveling in a line”); determining a distance between the host motor vehicle (ego) and the preceding motor vehicle (alter) (Kudo, “[0030] the image processor…has detected a preceding vehicle, the image processor…may calculate, as preceding vehicle information on that preceding vehicle, an inter-vehicle distance”), based on data from the front camera sensor (FKS) (Kudo, “[0030] the image processor…has detected a preceding vehicle, the image processor…may calculate, as preceding vehicle information on that preceding vehicle, an inter-vehicle distance”); determining a relevant difference in length (Diffrei), based on the last determined distance (At-i) and the instantaneously determined distance (At) (Kudo, [0141] “the distance by which the inter-vehicle distance is increased upon the distance to the temporary stopping location reaching the predetermined distance” Examiner interprets the relevant distance in length as the distance increase between the inter-vehicle distance and temporary stopping location. Last determined distance is interpreted as “distance to the temporary stopping location reaching the predetermined distance” Examiner interprets the relevant distance in length as the distance” and instantaneously determined distance as ““inter-vehicle distance””); determining a distance (AACC) to be used by the ACC control, based on the relevant difference in length (Diffrei) and the instantaneously determined distance (At) ) (Kudo, [0036] “In the ACC…a target inter-vehicle distance…may be set”,  [0101] “The driving assist controller…may compare the calculated inter-vehicle distance against a predetermined threshold value...This determination result may be reflected on the setting of the target inter-vehicle distance” Examiner interprets “a target inter-vehicle distance” as reading on a distance (AACC) to be used by the ACC control).  

Kudo, as modified, does not teach determining a measure of the criticality of the determined distance between the host motor vehicle (ego) and the preceding motor vehicle (alter); and outputting the distance (AACC) to be used to the ACC control of the host motor vehicle (ego) when the measure of the criticality deviates significantly from a limit value.  However, Lee teaches these limitations.

Lee teaches determining a measure of the criticality of the determined distance between the host motor vehicle (ego) and the preceding motor vehicle (alter)(Lee, [0030] “a safety index calculator for calculating a reference safety index and a current safety index corresponding to the minimum safety distance and the current vehicular distance to the preceding vehicle respectively” Examiner interprets “safety index” as reading on measure of criticality); and outputting the distance (AACC) to be used to the ACC control of the host motor vehicle (ego) when the measure of the criticality deviates significantly from a limit value (Lee, [0081] “The vehicular distance control is performed by a braking control or an engine torque decelerating control, wherein the relative distance between the host vehicle and the preceding vehicle is controlled so as to exceed the minimum safety distance by decelerating the current running speed of the host vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo to include a measure of criticality as taught by Lee in order to provide a metric for activating and deactivating the adaptive cruise control system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20200094831 A1) in view of Lee (US 20070142996 A1) in further view of Kim (US 20150291160 A1).

Regarding Claim 9, Modified Kudo teaches the control system according to Claim 1,  which is further configured and intended for classifying the other motor vehicle in an object class (Kudo, [0099] “determine the vehicle type of the preceding vehicle “, [0098] the driving assist controller…may determine whether the preceding vehicle is a large-sized vehicle…may be a vehicle having a large vehicle body, such as a truck or a bus”), based on the data of the front camera sensor (Kudo, [0033] “the camera that picks up an image of a space in front of the own vehicle”), upon output of the distance (AACC) to be used, outputting to the ACC control of the host vehicle the instantaneously determined distance AT as the distance to be used by the ACC control.  

Modified Kudo also teaches if the other motor vehicle is classified in an object class that is different from the truck object class (Kudo, [0099] “driving assist controller…may determine that the preceding vehicle is a vehicle having a relatively small vehicle body, such as a passenger car or a motorcycle”), but does not teach starting a timer with a predetermined time period as taught by Kim (Kim, Fig 3 – Step S1613).

Kudo, as modified, also does not teach recognizing an expiration of the timer after the predetermined time period has elapsed, and upon recognition of the expiration of the timer.  However, Kim also teaches these limitations.

Kim also teaches recognizing an expiration of the timer after the predetermined time period has elapsed (Kim, [0065] “The controller…may check whether the time set in the timer is elapsed”) and upon recognition of the expiration of the timer (Kim, [0065] “if the interrupt signal is received from the timer, the controller…may determine that the set time is elapsed”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo to include starting a timer with a predetermined time period in order to if the other motor vehicle is classified in an object class that is different from the truck object class as taught by Kim in order to adjust the time required to maintain a safe preceding vehicle distance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662